DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is in response to the application filed 8/11/2020. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-6 recite “A high strength heat resistant rubber composition” and “The high strength heat resistance rubber composition” and claims 7-12 recite “process for producing a high strength heat resistance rubber composition”. The term “high” is a relative term and is considered indefinite because there is no definition given as to what strength is considered “high”. For purposes of examination, the preamble of the claims will be interpreted as reciting “A heat resistance rubber composition”, “The heat resistance rubber composition” and “process for producing a heat resistance rubber composition.”


Claim Analysis

5.	Summary of Claim 1: 
A high strength heat resistant rubber composition having both excellent strength and heat resistance, comprising: 

80 to 85 parts by mass of a rubber base material; 

5 to 11 parts by mass of attapulgite; 

40 to 50 parts by mass of a linear low-density polyethylene; 

4 to 6 parts by mass of a ceramic powder; 

2 to 6 parts by mass of a cross-linking agent; 

5 to 9 parts by mass of a filler; 

5 to 9 parts by mass of a cross-linking aid; 

8 to 13 parts by mass of rosin;

12 to 16 parts by mass of bismaleimide;

and 7 to 12 parts by mass of yttrium oxide.


Allowable Subject Matter
6.	Upon overcoming the 112 rejections as set forth above, claims 1-12 are allowable.

Wanyou, et al. teach a soft rubber cable material comprising from 3-4 parts by weight of tetrabromobisphenol A, 8-11 parts by weight of aluminum hypophosphite, 13-16 parts by weight of ceramic powder, 16-20 parts by weight of carbon black (filler), 55-60 parts by weight of chloroprene rubber, 58-64 parts by weight of silicone rubber, 3-4 parts by weight of bismaleimide, 55-70 parts by weight of natural rubber, 30-40 parts by weight of hollow glass micro beads, 3-4 parts by weight of poly(ethylene oxide), 1-1.3 parts by weight of a silane coupling agent kh550, 2-3 parts by weight of paraffin oil, 3-4 parts by weight of stearic acid, 3-4 parts by weight of hydroxyl silicone oil, 2-3 parts by weight of DCP, 2-3 parts by weight of dioctyl phthalate, 12-16 parts by weight of epoxy resin E44, 0.06-0.1 part by weight of diethylenetriamine, 0.1-0.2 part by weight of an accelerant DA, 2.6-3 parts by weight of a silane coupling agent kh570 and a proper amount of distilled water. The cable material prepared is good in flame retardance and wear resistance, improved in processing performance, increased in toughness and not liable to be fractured and deserves popularization.
Wanyou et al. do not teach or fairly suggest the claimed rubber composition, wherein the rubber composition comprises, in particular, attapulgite, low density polyethylene, rosin and yttrium oxide. Wanyou et al. are further silent on the claimed amount for these ingredients.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763